DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered. While the grounds of rejection have changed from those in the last Office action in order to address new claims, some of applicant’s arguments regarding claim language are addressed herein as they may be pertinent to the new ground of rejection. Applicant argues claim 36 requires “a leading edge coupled to said implant body” and argues the leading edge of the implant of the prior art is “integrally formed” with the implant body therefore the prior art does not disclose a leading edge “coupled to said implant body”. The arguments are not persuasive because the leading edge of the implant of the instant application is also integrally formed with the implant body. For instance, in the instant application, the implant is formed using an additive process to manufacture the implant which results in an integrally formed monolithic implant. Figures 11 and 12 of the instant application show the implant prior to being removed from the build surface 61. It is clear from these figures and their description in the specification that the leading edge of the implant of the application is integrally formed with the implant body. Applicant’s specification does not specifically use the term “coupled to”, however, since the leading edge is integrally formed 
Claim Objections
Claim 55 is objected to because of the following informalities:  Lines 2-3 recite “wherein the circumferential gap configured to” which requires the word --is-- before “configured”. Otherwise, there would be a lack of antecedent basis for “the circumferential gap configured to facilitate compression of the implant body”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 is unclear because the claim recites that the gap comprises a length ranging between zero to 85%. It is unclear how a gap could have a length of zero and still be a gap.
Claim 51, line 1 recites “wherein each further comprising”. It is unclear what “each” refers to. For examination the claim is interpreted as requiring the medical implant further comprises one or more 
Claim 53 recites the limitation "the volumetric density of the implant body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 37, 39, 40, and 46-56 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al. 2011/0224796 (hereafter referred to as Weiland) in view of Koo et al. WO 02/17823 (hereafter referred to as Koo).
Regarding claim 36, Weiland discloses a medical implant, comprising an implant body (considered the central body comprising by passages 1), and a leading edge coupled to (“coupled to” is interpreted as meaning connected to or attached to) the implant body (the leading edge is considered the tapered leading edge at 2 and 9 in figs. 2-4 and 6), the leading edge being capable of distracting tissue during implantation of the medical implant (the tapered leading end facilitates tissue distraction when the implant is inserted into tissue by nature of its tapered shape which can act as a wedge to distract tissue during implantation), and wherein the leading edge exhibits a surface roughness less than a surface roughness of the implant body (pars. 20 and 49 disclose that the leading end surfaces are smoother, and therefore less rough, than a surface of the porous structure of the implant body). While 
Koo teaches an intervertebral medical implant, in the same field of endeavor, wherein the leading edge 34 comprises a plurality of segments (a top and a bottom segment) spaced apart by gap 48 (fig.6) for the purpose of allowing the implant to be somewhat deformed to absorb shock by its resiliency which allows sufficient load and adequate mechanical stress to be transferred to sclerites filled in the prosthetic implant, thereby providing a condition suitable for regeneration of bone tissue (pg.11, lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge of the implant of Weiland to include the gap taught by Koo which forms a plurality of segments spaced apart by the gap in order to provide shock absorption to the implant which provides an improved condition for regeneration of bone tissue.
Regarding claim 37, the implant of Weiland shown in fig. 4 having an elongated leading edge as modified to include the gap taught by Koo includes upper and lower segments which are elongated in a vertical direction and spaced apart from each other by the gap taught by Koo along the vertical direction.
Regarding claim 39, the segments are indirectly coupled to the implant body by the tapered surfaces extending from the porous body portion to the leading edge. Or the entire leading end portion can be considered part of the leading edge in which case the leading edge is directly coupled to the implant body.
Regarding claim 40, the leading edge is solid while the implant body is porous therefore the volumetric density of the leading edge is greater than a volumetric density of the implant body.
Regarding claim 46, see figs. 2-4 and 6 of Weiland for the open cell, porous, lattice structure formed in the center portion of the implant having passages 1.

Regarding claim 48, see fig.6 of Koo which shows a gap comprising a length ranging between at least zero and 85% of the overall height of the medical implant.
Regarding claim 49, see fig. 4 of Weiland which shows solid upper and lower endplates 2 coupled to the edges of the porous implant body, wherein the endplates each have a volumetric density greater than the volumetric density of the implant body comprising passages 1.
Regarding claim 50, see fig.4 of Weiland for the leading edge being coupled to the implant body at a central location (with respect to a lateral direction) of a front of the implant body.
Regarding claims 51 and 53, see at least fig.4 of Weiland which shows upper and lower extensions extending from the porous implant body in a tapered manner toward the leading edge. The upper and lower tapered extensions are solid and do not comprise passages 1 and therefore have a volumetric density greater than the volumetric density of the implant body.
Regarding claim 52, Weiland discloses the lateral faces/or edges of the implant which are the first to come into contact with the surrounding tissues during the implantation process are smoother compared to surfaces of the implant having a structure-forming porosity for the purpose of not causing damage to the tissue and facilitating the introduction process into the space (par.20). It is unclear which particular surface Weiland refers to besides at least the leading edge. However, since the tapered upper and lower extensions of Weiland as shown in fig.4, along with the leading edge, are the first to come into contact with the surrounding tissues, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the extension surfaces smooth as well in order to prevent damage to the surrounding tissues.
Regarding claim 54, a surface of the leading edge of the implant of Weiland in view of Koo is capable of being used as a “support area” capable of connecting to external support structures during an additive manufacturing process. The trailing end of the implant of Weiland in view of Koo may also be 
Regarding claim 55, see the open space formed by passages 1 at the leading end of the porous implant body of Weiland figs.2-4 which form a circumferential gap located between each of the leading edge segments and the implant body. The gaps are capable of functioning as claimed since they are a gap as claimed and as disclosed by applicant to perform the intended use.
Regarding claim 56, see Weiland figs.2-4 for the segments being coupled to the body in a middle portion (middle with respect to a lateral direction) of the leading edge at the top and bottom surfaces.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774